El Juez Asociado Sr. del Toro,
emitió la opinión -del tribunal.
Doña Teresa Capó Vázquez, viuda de Rivera, entabló de-manda en la Corte de Distrito de Gruayama pidiendo a la corte qne declarara qne la demandante tenía derecho a nn condominio sobre ciento cuatro cnerdas de terreno, resto de una finca mayor que se describe, equivalente a ocho cnerdas setenta y siete centésimas de otra. La demanda fue excep-cionada y la excepción declarada con lugar. La parte dis-positiva de la resolución de la corte de distrito, dice así: “Por lo anteriormente expuesto, entiende la corte que si bien la demanda establece una causa de acción, aceptando como ciertos los hechos que en la misma' se alegan a los efectos de desestimar la excepción previa interpuesta, sin embargo entiende la'corte que debe enmendarse la misma, incluyendo las 23 cuerdas 83 centésimas, de otra, que es el total del condominio que reclama la parte demandante.” Se-gún el cálculo que había hecho la demandante correspondíanle 23 cuerdas 83 centésimas en la totalidad de la finca, pero sólo 8 cuerdas y 77 centésimas en la parte de ella que que-daba en poder del demandado, y habiendo esto en cuenta limitó la súplica de la primitiva demanda al reconocimiento del condominio equivalente a 8 cuerdas y 77 centésimas, e hizo referencia a otra • demanda que había radicado contra el mismo demandado en la propia corte de distrito sobre da-ños y perjuicios por la venta de las otras porciones de la finca.
La demandante enmendó su demanda de acuerdo con la *717resolución de la corte, y reclamó también en ella quince mil pesos por los frutos producidos o debidos producir por el condominio. Volvió a excepdonar la demanda el deman-dado, y la corte desestimó la excepción. Contestó entonces el demandado negando los hechos de la demanda y alegando como defensas especiales, ■ en cuanto a la reivindicación del condominio, la prescripción adquisitiva, y en cuanto a la reclamación de daños y perjuicios, que en el caso hipotético de que se reconociera el condominio a favor de la deman-dante, habiendo ésta dejado transcurrir más de quince años sin reclamar los frutos y productos, había perdido el dere-cho que hubiera podido tener en su oportunidad. Y tra-bada así la contienda, fué el pleito a juicio.
Se practicaron pruebas y finalmente la corte de distrito dictó sentencia declarando que la demandante tenía derecho-a un condominio proindiviso sobre las ciento cuatro cuerdas que quedaban en poder del demandado, equivalente a 23 cuer-das 83 céntimos de otra, anulando el expediente de dominio sobre la totalidad de la finca tramitado por el demandado, desestimando, la reclamación de daños y perjuicios, e impo-niendo al demandado el pago de las costas, desembolsos y honorarios de abogado.
El demandado apeló y también lo hizo la demandante en cuanto al pronunciamiénto de la sentencia relativo a la de-sestimación de la reclamación' de daños y perjuicios. Con-sideraremos ambos recursos en una sola opinión y los re-solveremos por una sola sentencia.
Debe hacerse constar que mientras la apelación se tra-mitaba, ocurrió el fallecimiento del demandado y fué susti-tuido por su sucesión compuesta de sus hijos Agustín, Eran-cisco, Marina, Josefina, Luis, Angel y Enrique Fernández Colón.
Para no incurrir en repeticiones, nos referiremos a los hechos tales cuales resultan de las alegaciones y de las prue-bas examinadas en conjunto.
*718Allá por el año de 1843 contrajeron matrimonio Francisco Segundo Capó y Belén Vázquez,, padres de la deman-dante, quienes fallecieron, sin haber otorgado testamento, el primero en 1866 y la segunda en 1870, dejando al morir seis' hijos nombrados Francisco Emiliano, Enrique, Belén, Aristides, Africa Ana y Teresa. No .consta que la herencia de los esposos Capó-Vázquez se partiera en legal forma.
Durante su matrimonio, Francisco I. Capó hubo de José Rosario Vázquez por escritura pública de 15 de noviembre de 1859 una hacienda denominada “Palo Seco”, situada en la jurisdicción de Cayey. . Esa hacienda al morir Capó y luego su esposa, pasó a sus herederos, y fué administrada por Francisco Fernández Navas, el primitivo demandado. Este, en el año económico de 1894 a 1895, presentó una pla-nilla jurada declarando, a los efectos del pago de contribu-ciones, dicha finca como perteneciente a la Sucesión Capó y administrada y cultivada por él.
En 1879 Enrique Capó, hijo de los esposos Capó-Vázquez, cedió sus derechos y acciones a la herencia materna a Trinidad Rivera.
En 8 de abril de 1891, por escritura pública, Trinidad Rivera cedió los derechos y acciones de referencia a Joaquín Fernández Navas. T por la misma escritura Teresa Capó Vázquez, la demandante, hija de los esposos Capó-Vázquez y esposa de Trinidad Rivera, manifestó que igualmente era dueño, como heredera, de los derechos y acciones de su ma-dre, doña María Belén Vázquez, y los cedía, renunciaba y traspasaba a favor del dicho Joaquín Fernández Navas.
Por escritura pública de 23 de julio de 1895, Aristides y Ana Capó cedieron sus derechos y acciones a la hacienda “Palo Seco”, adquiridos por herencia, a su hermana Belén.
El 24 de julio de 1895 comparecieron ante notario, de una parte, Belén Capó y Vázquez y Joaquín Fernández Na-vas, y de otra, Francisco Fernández Navas, el primitivo de-mandado, Los comparecientes de la primera parte, entre *719otras cosas, expusieron “que son dueños de unas acciones sobre la antigua hacienda “Palo Seco”, situada en el barrio de Montellano de este término municipal, cuyas acciones les pertenecían por los conceptos siguientes: a la primera o sea a doña Belén Capó le corresponde por su propio dere-cho como heredera de su finado padre don Francisco I. Capó; y otras dos acciones como cesionaria de sus hermanos doña Ana Africa y don Aristides * * * . El segundo, don Joa-quín, le corresponden dos acciones como cesionario de la he-redera de doña Teresa Capó y Vázquez y de don Trinidad Rivera * * * . ” T dichos comparecientes otorgaron, en-tre otros particulares. “Primero. Que por la presente ven-den y traspasan a favor del otro compareciente don Francisco Fernández todos cuantos derechos y acciones puedan corresponderles sobre los terrenos de la hacienda ‘Palo Seco’ sin reserva de ninguna especie subrogando al comprador en el mismo lugar y grado que a los cedentes corresponde * * * . ” El comprador aceptó la escritura.
Así las cosas, Francisco Fernández Navas instó un expe-diente en la Corte de Distrito de Ponce para justificar a su favor, el dominio de la hacienda “Palo Seco”. No pudo pre-sentarse como prueba el expediente porque no se encontró en los archivos de la corte, pero de la certificación expedida por el Registrador de la Propiedad de Guayama consta que el expediente se aprobó, siendo Fernández declarado judi-cialmente, el 30 de diciembre de 1901, dueño de la totalidad de la finca, quedando inscrito su derecho en el registro el 15 de marzo de 1902. De la certificación del registrador apa-rece que “.don Francisco Fernández Navas, mayor de edad, casado, propietario y vecino, de Cayey, acudió al Tribunal de Distrito de la ciudad de Ponce promoviendo expediente para justificar el dominio de esta finca la que hubo por ce-sión que le hizo don Joaquín Fernández como cesionario de los herederos don Enrique y. doña Teresa Capó, y la here-dera doña Belén por sí y como cesionaria de sus hermanos *720los herederos doña Ana Africa y don Aristides, por escri-tura ante el notario de Cayey don Casimiro Morales el 24 de julio de 1895, habiéndole cedido también las señoras doña Isabel y doña Luisa Lleras Vázquez como únicas represen-tantes de la sucesión de don Rosario Vázquez por convenio privado el crédito y derecho que contra esa finca pudieran tener. ’ ’
Inscrito ya el dominio a su favor en el registro, el deman-dado segregó y vendió tres porciones de la finca, así: una de ciento sesenta y seis cuerdas al Gobierno de los Estados Uni-dos por escritura de 30 de diciembre de 1913, otra de dos cuerdas a Miles K. Taulbee, por escritura de 27 de abril de 1904, y otra de dos cuerdas a Luis Muñoz Morales. Se-gún el registro, la finca quedó reducida a 108 cuerdas.
- Tales son, en resumen, los hechos que constan de los autos y que' deben tenerse en cuenta a los efectos de resolver en justicia la cuestión planteada.
No hay duda alguna con respecto a la identidad de la finca. Las cuerdas que quedan aun en poder de los deman-dados, proceden de la hacienda “Palo Seco” adquirida por el padre de la demandante en 1859. Lo que es necesario aclarar en primer término es si la demandante tiene en ver-dad un derecho al condominio que reclama, y si está en con-diciones de establecer la reclamación de acuerdo con la ley y la jurisprudencia.
Cuando Francisco I. Capó compró la finca de que se trata, estaba casado con doña Belén Vázquez. La propiedad se adquirió, pues, para la sociedad de gananciales.
Los bienes gananciales son comunes del marido y de la mujer y pertenecen a cada uno de ellos por mitad, pues en virtud del matrimonio se establece entre los dos consortes una sociedad legal, diferente de las otras, por la que se co-munican recíprocamente sus adquisiciones. Véanse las leyes 1, 2, 3, 4 y 5, título 4, libro 10, Nov. Recop.
La mujer, muerto el marido, adquiere la propiedad plena *721y la administración de la mitad de ganancias hechas en el matrimonio, y puede disponer libremente de ellas. En la misma forma puede el marido disponer de su mitad de ga-nanciales. Véase la Ley 14 de Toro.
El sistema de bienes gananciales ha estado entre noso-tros en vigor por siglos. La presunción de que todos los bienes adquiridos durante el matrimonio, con las excepciones bien establecidas, pertenecen a la sociedad de gananciales, no tiene su origen en el Código Civil Revisado, ni en el Có-digo Civil Antiguo. Sus raíces son más hondas.
La sociedad de gananciales constituida por los esposos Capó-Vázquez se disolvió por la muerte del marido. Don Francisco Capó murió intestado. Sus derechos se trasmi-' tieron en el acto mismo de su muerte a sus herederos. ¿Quié-nes eran éstos*? Consta de los autos que sus seis hijos le-gítimos Francisco Emiliano, Enrique, Belén, Aristides, Africa Ana y Teresa. No aparece que la sociedad de gananciales se liquidara ni que la herencia se partiera, 'pero la ley fija cuando no existe testamento la extensión del derecho de cada heredero. Los hijos heredan por partes iguales. Eran' seis. A cada uno le correspondía, pues, una sexta parte de la he-rencia paterna. ... -
Desde el instante mismo de la muerte de don Francisco I. Capó cada uno de sus hijos y herederos quedó- convertido en condueño de la sexta parte de la mitad de la finca, esto es, en condomino de la totalidad de la hacienda “Palo Sec'oV, en'una dozava parte indivisa. '
Transcurrieron algunos años, durante los cuales la finca permaneció sin dividirse, y murió doña Belén Vázquez, da viuda, sin otorgar testamento, y en el acto mismo de -Su muerte pasó también su caudal a sus herederos, sus hijos. Y de este modo, en el año de 1870, los seis hijos quedaron dueños de la totalidad de la hacienda. ‘
La finca continuó indivisa. Su propiedad constaba'>a nombre de la Sucesión Capó. El demandado Francisco Fér-*722nández Navas la administró y cultivó y reconoció como dueña de ella a la indicada sucesión.
No hay duda alguna de que la demandante era uno de ios herederos y no hay duda alguna tampoco de que vendió los derechos y acciones que le correspondían en la finca por la herencia materna. Pero la demandante jamás vendió los. derechos que tenía por la herencia paterna y esos derechos son los que precisamente reclama en este pleito.
Se alega que no habiéndose practicado la partición de la herencia, la demandante no está en condiciones legales para establecer con éxito su reclamación y se invoca la jurispru-dencia de esta.misma corte establecida en los casos de Esteves v. del Río et al., 7 D. P. R. 280, 298; Escalona v. Registrador de la Propiedad, 9 D. P. R. 581; Fernández et al., v. Velázquez, 17 D. P. R. 747; Velilla v. Pizá et al., 17 D. P. R. 1112; Cruz et al. v. Ortiz, 17 D. P. R. 1180; Dávila v. Dávila, et al., 18 D. P. R. 112; Trinidad, et al. v. Sucesión Trinidad et al., 19 D. P. R. 647; Vega, et al. v. Rodríguez, et al., 21 D. P. R. 334; y Cristián et al. v. Escobar et al., 23 D. P. R. 277.
La jurisprudencia citada se basa en el artículo 1035 del Código Civil Revisado, igual al 1068 del Código Civil Anti-guo, que dice que “la partición legalmente hecha confiere a cada heredero la propiedad exclusiva de los bienes que le hayan sido adjudicados”, y en la jurisprudencia del Tribunal-Supremo de España. Citaremos la sentencia de 17 de diciembre de 1873, publicada en 28 Jurisprudencia Civil, 690. Julián Bayo demandó a Juan Cuder en solicitud de que se le condenase a dejar libre y a su disposición la cuarta parte ,de cierta finca urbana. La dicha finca perteneció a doña María González quien murió bajo testamento dejando como •herederos a su hijo Manuel López y a sus nietos Julián, el demandante, y Gabina Bayo. No obstante corresponderle la .mitad solamente, Manuel López permutó la casa con otra del demandado Cuder. La demanda fué declarada sin lugar, y *723confirmando la sentencia dictada, el Tribunal Supremo de España, en uno de sus considerandos, se expresó así:
“Considerando que es doctrina legal declarada expresamente por este Tribunal Supremo que ninguno de los herederos o partícipes de una herencia adquiere el dominio de determinados bienes de la misma, ni los puede demandar en tal concepto hasta que en su par-tición se le hayan adjudicado específicamente; y habiendo apreciado la sala sentenciadora como fundamento principal y legalmente deci-sivo para absolver a don Juan Cuder de la demanda de don Julián Bayo que éste no ha probado el hecho de que se le haya adjudicado como uno de los herederos de su abuela doña María de las Nieves González la cuarta parte de la casa en cuestión que como de su per-tenencia ha demandado a Cuder para que se la dejase a su libre disposición, es evidente que haya que estar y mantener aquella apre-ciación de dicha sala mientras no se invoque y se demuestre que con ella se ha infringido ley o doctrina legal concreta, nada de lo cual se hace en el presente recurso.”
Un estudio más detenido de esta materia nos lleva a con-cluir que si bien la jurisprudencia establecida por el Tribunal Supremo de España y pop esta Corte Suprema de Puerto Eico está basada en la ley, se le lia dado demasiada exten-sión en muclios casos concretos, entre otros en el mismo que acabamos de citar decidido por la Corte Suprema de Es-paña y en algunos de los resueltos por esta Corte Suprema de Puerto Eico. Dicha jurisprudencia debe quedar limitada al caso en que el heredero, existiendo varios, reclame para sí una finca aislada o porción separada, pero no debe apli-carse- al caso de un solo heredero, ni a aquel en que exis-tiendo varios todos se unan, o en que habiendo varios, uno reclame para sí los derechos que de acuerdo -con la ley le correspondan.
Citaremos algunas sentencias de la Corte Suprema de España que apoyan el criterio que sustentamos.
En la de 29 de octubre de 1885, se dijo:
“Que acreditada la cualidad de heredero, tiene el demandante personalidad para reclamar derechos que provengan del testador, sin *724que pueda perderla por la circunstancia de no ser único, que pro-ducirá consecuencias de otro orden.”. 58 J. C. 632.
En la de 18 de octubre de 1894, se expresó:
‘'Que las acciones que nacen del dominio de la finca de un difunto, inscrito aquél en el registro de la propiedad,' pueden ejerci-tarse, mientras no se hayan practicado la división y adjudicación del caudal hereditario, por todos o por alguno de los herederos del finado, los cuales, por el hecho sólo de la muerte del mismo, le suce-den en todos sus derechos y' obligaciones, según dispone el artículo 661 del Código Civil.” 76 J. C. 219.
En la de 29 de mayo de 1899, se decidió:
“Que a partir del hecho de .que al fallecimiento de una persona tenía por título traslativo inscrito en el registro el dominio pleno sobre un inmueble, es indiscutible que desde el momento de ocurrir su muerte lo adquirieren sus hijos por sucesión directa, y la decla-ración de herederos abintestato inscrita a su favor en el registro constituye un título de dominio bastante para ejercitar la acción rei-vindicatoría, mientras que otro mejor no la obste.” 87 J. C. 273, 274.
En la de 23 de noviembre de 1903, se estableció:
“Que conforme con lo mandado en el artículo 661 del Código Civil, ha resuelto reiteradamente el Tribunal Supremo que el here-dero, como sucesor del difunto en todos sus derechos y obligaciones, tiene acción y personalidad para pedir cuanto a su interés convenga sin el concurso de los otros coherederos, siempre que no sea en per-juicio de éstos, y que, en Su caso, se sujete a las leyes que regulan la comunidad de bienes.” 96 J. C. 693.
Y en la de 19 dé noviembre de 1904, se resolvió:
“Que los artículos 1068 y 1072 del propio Código no obstan a. que todos los herederos interesados en un bien o derecho proindiviso puedan reclamarle sin aguardar a su partición o adjudicación. 99 J. C. 392.
Aunque en verdad las sentencias que acabamos de citar no se refieren a pleitos iguales al presente, ellas ponen de relieve el principio fundamental que nos guía al decidir este caso fijando el alcance de nuestra propia jurisprudencia so-*725bre la materia, a saber: que los herederos suceden al difunto en todos sus derechos y obligaciones desde el momento mismo de su muerte. Por virtud de la partición es adjudi-cada a cada heredero la parte que le corresponde y esa parte desde entonces constituye un bien particular suyo, pero no es necesaria la partición para que el heredero adquiera, y reclame en el caso de que se niegue por otra persona su derecho, su parte proporcional en todos y cada uno de los bienes de la herencia, parte proporcional que puede fijar el mismo testador, dentro de ciertos límites, o que fija con toda claridad la ley cuando no existe testamento.
Por virtud de una honda meditación sobre el asunto, nos liemos convencido de que aplicar nuestra jurisprudencia y la de la Corte Suprema de España en el sentido de exigir en todos los casos una partición previa, sería. hacer impo-sibles en la práctica reclamaciones verdaderamente justas. La partición es necesaria cuando se reclaman bienes aisla-dos, deslindados, separados, procedentes ele una herencia pero adjudicados ya a determinado heredero. El título de heredero es bastante cuando lo que se pide es que se reco-nozca al demandante en los bienes de la herencia el derecho que la misma ley le asigna.
En este caso concreto sometido a nuestra consideración el primitivo demandado contrató directamente con los here-deros de los esposos Capó-Yázquez o con sus cesionarios. Todo lo que él tiene en la hacienda “Palo Secó”, lo adqui-rió así. A la demandante correspondían derechos sobre dicha finca como heredera de sus padres. Vendió los proce-dentes de la herencia materna. Jamás se desprendió de los procedentes de la herencia paterna. Al morir su padre, por ministerio de la ley, la demandante se convirtió en dueña de una sexta parte- de la mitad indivisa de la finca que a su padre correspondía y es aun dueña de esa sexta parte porque válidamente jamás se ha desprendido de ella.
No es necesaria la partición de la herencia porque la *726demandante pide, ami tine en forma equivocada como vere-mos en seguida, que se condene al demandado al- reconoci-miento de su derecho, no a que le entregue una porción de-terminada de la finca separada de ella. Esto no quiere de-cir que no pueda acumularse a la acción de reconocimiento o reivindicación de tin condominio, la de partición, pero la demandante no lo ha hecho así, limitándose a solicitar el reconocimiento de su derecho.
No estamos conformes en que el condominio pueda fijarse en determinado número de cuerdas, como pide el demandante y acordó la corte. Una sola cuerda de buen terreno, o bien situada, en una finca, vale por diez de mal terreno, o mal situadas, de la misma finca. Ni menos lo estamos en que se reconozca en las cuerdas que quedan en poder del deman-dado todo lo- que correspondía a la demandante en la tota-lidad. La demandante tenía en la totalidad y en cada metro cuadrado o partícula de la finca, una dozava parte como heredera de su padre, y esa proporción subsiste lo mismo en el terreno vendido que en el terreno que queda en poder de los demandados. La acción de la demandante es directa contra las tierras. Si por virtud de preceptos de las mismas leyes, parte de esas tierras están fuera del alcance de la de-mandante por haber sido adquiridas por personas que tienen la condición legal de terceros, tal circunstancia perjudica a la demandante a la que sólo queda la acción que pueda asis-tirle — no prejuzgamos en modo alguno este punto — contra el vendedor. En las tierras que quedan en poder de los de-mandados sólo puede reivindicar la demandante su dozava parte y nada más. Nada de lo dicho en este párrafo debe entenderse como prejuzgando lo que pueda hacerse en un pleito sobre partición.
La cuestión relativa a la prescripción es sencilla. En el caso de que la acción ejercitada fuera prescriptible, los de-mandados no tienen un justo título que alegar en contra del de la demandante. Sólo la prescripción extraordinaria hu-*727Mera podido servir de base para adquirir el demandado, por virtud de su posesión como dueño, el derecho que la deman-dante reclama en este pleito. Y no habían transcurrido treinta, años desde el de 1895 hasta el 1917 en que se interpuso la demanda.
Hay otra cuestión suscitada por la parte demandada que introduce alguna confusión en el estudio y resolución de este asunto. Fernández Navas sostiene, y así se hizo constar, en el expediente de dominio, que también adquirió los derechos. que alegaban tener doña Lucía y doña Isabel Llera, herede-ras de don José Rosario Vázquez, vendedor de la finca en .1859. Parece que hubo dificultades desde muy antiguo entre comprador y vendedor, que se originó un pleito entre sus su-cesiones que duró diez años, sin que conste si se resolvió o no en definitiva, pero en verdad la finca pasó a poder ele Capó y luego quedó en poder de su sucesión y fue a los com-ponentes de ésta a quienes fué comprando sus derechos el demandado primitivo. Si por alguna circunstancia fuera Capó responsable para con don José Rosario Vázquez o su sucesión, habiendo el primitivo demandado adquirido los de-rechos de esa sucesión puede ejercitarlos contra los herede-ros de Capó entre los cuales está la propia demandante. Tam-poco prejuzgamos en modo alguno esta cuestión.
Resta sólo considerar la reclamación de daños y perjui-cios. Nos limitaremos a decir que hemos examinado las ale-gaciones y las pruebas y estamos conformes con el criterio sustentado por el juez sentenciador.
La setencia declara nulo el expediente de dominio en su totalidad. Tal declaración no se solicitó por la parte de-mandante.
Por virtud de todo lo expuesto, entendemos que, resol-viendo. ambos recursos, debe modificarse la sentencia apelada de modo que en su parte dispositiva quede redactada así, eli-minando de ella totalmente el pronunciamiento relativo a la nulidad del expediente de dominio: "1°., que debe resolver, *728y resuelve, que la’ demandante tiene derecho a un condomi-nio de una dozava parte proindivisa en las tierras que pro-cedentes de la hacienda ‘Palo Seco’ quedan en poder de los demandados y que según el registro se componen de 108 cuer-das y lindan por el norte con Ana Baldrich y Joaquín Aponte, por el sur con el Gobierno Federal, por el este con don Francisco Fernández y por el oeste con Miguel Muñoz, Pedro Rodríguez, Joaquín Aponte y Patricio Rodríguez, y ordenar, como ordena, a los demandados que reconozcan a la deman-dante tal derecho con todas las consecuencias que de dicho reconocimiento se deriva, y 2°., que debe decidir como decide no haber lugar a condenar a los demandados al pago de la suma de quince mil pesos reclamada en la demanda, todo sin especial condenación de costas.”

Resolviendo los dos recursos contra la misma sentencia apelada se modifica, en el sentido de eliminar lo relativo a la nulidad del ex-pediente de dominio, se reconoce al deman-dante derecho a un condominio, y se declara no haber lugar a condenar a los demanda-dos al pago de los $15,000 reclamados.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.